MEMORANDUM OF DECISION.
Henry Wickham, Jr. appeals from the judgment of the Superior Court (Cumberland County) entered on a jury verdict convicting him of robbery, 17-A M.R.S.A. § 651(1) (1983) and criminal mischief, 17-A M.R.S.A. § 806 (1983). Contrary to Wick-ham’s first contention, the trial justice acted well within his discretion in sustaining the State’s general objection to defense counsel’s question of the victim concerning the return of her money. R. Field & P. Murray, Maine Evidence § 103.2 (1976); see M.R.Evid. 103. Wickham also contends the evidence was insufficient to support his robbery conviction. Viewing the evidence in the light most favorable to the State, the jury could rationally find beyond a reasonable doubt every element of the offense of robbery. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.